Title: To James Madison from Anthony Merry, 2 November 1806
From: Merry, Anthony
To: Madison, James



Sir,
Washington November 2nd: 1806.

I have the Honor to acquaint you with the Arrival here Yesterday Evening of the Honorable David M. Erskine, whom His Majesty has been pleased to appoint to be His Envoy Extraordinary and Minister Plenipotentiary to the United States, and from whom I transmit to you a Letter inclosed.
I have also the Honor to inform you that, in Consequence of the Leave of Absence which His Majesty has been graciously pleased to grant me, I purpose quitting this City, in order to return to England, as soon as Mr. Erskine has delivered his Letters of Credence to the President; and I have therefore to request of you to inform me when the President will be pleased to allow me the Honor to take Leave of him.  I have the Honor to be, with great Respect and Consideration, Sir, Your most obedient humble Servant

Ant: Merry

